— In a family offense proceeding pursuant to Family Court Act article 8, the husband appeals from an order of protection of the Family Court, Suffolk County (Freundlich, J.), dated April 2, 2010, which, after a hearing, and upon a finding that he had committed a family offense within the meaning of Family Court Act § 812, in effect, granted the petition for an order of protection.
Ordered that the order of protection is reversed, on the law, without costs or disbursements, the petition is denied, and the proceeding is dismissed.
The record does not support the Family Court’s determination that the husband committed a family offense warranting the issuance of an order of protection (see Family Ct Act § 812 [1]; § 832; Matter of Garland v Garland, 3 AD3d 496 [2004]).
In light of our determination, we need not reach the husband’s remaining contentions. Covello, J.P., Dickerson, Hall and Lott, JJ., concur.